Title: King’s Petition to the General Court: 4 January 1768
From: King, Richard
To: 


       Province of the Massachusetts Bay To His Excellency the Governor The Honorable His Majestys Council and the Honle. House of Reprisentitives in General Court Assembled
       Humbly Shews Richard King of Scarborough in the County of Cumberland in Said Province Gentleman That in the Night of the 19th of March AD 1766. a Number of Persons in Disguise with axes Clubbs &c. Broak the windows of the Dwelling House and WairHouse of Your Petitioner, and Entered both Distroyed the kitchen furniture &c. and marred the winscot of the Dwelling House Burnt and Distroyed Robb’d and Carried of from the Dwelling House and WairHouse Great Quantitys of Your Petitioners Papers and writings of Great value among which the Number of Bonds and notes of Hand for money Due which have already Com to Your Petitioners knowlidge togather with the Lawfull Intrest Due on the Same to the Time of the Riot Amount to the Sum of £1104/15/3 lawfull money of said Province Exclusive of other writings of Great value. That in the morning of the second Day after the Riot a writing was found put up at your Petitioners Gate in the name of Sons of Liberty Threatening Your Petitioner and Every other Person in the County that Should be Instrumental of any worrant or Summons to be Served on aney Person on account of the Riot he or they might Depend upon haveing their Houses and Barns Burnt and Consumed and themselves Cut in pices and burnt to Ashes. That in a Short time after another Threatening letter was lodged at the Door of one John Fitts who was a Tenant to Your Petitioner, therein warning him to Depart from that House within twelve Days or he might Expect to be Distroyd for they were Determined to Distroy King and all he had. That Eight Days after the Riot upon Complaint a Warrant was Issued by Several Justices of the County Against such Persons as were Suspected, and Summonses for Such as were Supposed Capable to Prove the Fact. But with little Effect two only of the Persons Suspected Suffering them selves to be taken the others as also the Principal witnesses Either keeping their Doors Shut against the officers Going back into the woods or Going armed avoided being taken or summoned, that while the Justices that were assembled on this Occasion were waiting for the officers to Execute the warrants &c. a Number of the Riotous Party actualy Assembled in order as was Said to Rescue aney Person that might be apprehend, That in May following the House Improved by Fitts above mentioned was Set on fire and had Nigh like to have ben Consumed with the Household Goods therin which so Allaramed him that he soon Quit the Same which House was Soon after almost distroyed by tairing Down the Chimney &c. That Your Petitioner perciveing the Injuerys he had sustained by the Riot appeared to be pointed more at his papers then aney other Part of his Intrest and that maney Persons appeared Determined to take advantage of the Distruction of his Securities for the Discharge of their Debts &c. That sum from whome your Petitioner had Purchised Lands began to threaten a reEntery, upon finding their Deeds were not on Record, alledging for their Justification that your Petitioner had obtained Deeds, Bonds, and Notes by taking the Advantage of People. Wherefore your Petitioner by an Instrument in writing under his hand appointed the Two first Justices in the County togather with a Gentleman of the Law Arbitrators in General between my Selfe and all Persons (if aney there were) who will appear before Said arbitraters within three months and alledge their having Suffered or being lyable to Suffer by means of aney Deed of Sale Deed of mortgage or Bill of Sale Bond note of hand or other Obligation whatsoever, with Three months more to prove the Same was by Your Petitioner fraudelintly Obtained as they alledge.
       And if upon a full hearing of the matter aney such fraudes Should appear on the Part of your Petitioner Said Arbitraters were therin Desired to Certifie the same in writing under their Hands which Certificate if refering to a Deed of sale Deed of Mortgage or Bill of Sale Should Intitle the Party to recover the whole Consideration over again or if it referred to aney Bond Note of hand or other obligation whatsoever to be Sufficiant in aney of His Majesty’s Courts of record to Barr aney action that might Ever after be brought upon Such obligation respectively, therin also Subjecting himSelfe to pay all Cost and Charge arising by Such Dispuet wherin he Should be found in the wrong which Submission Your Petitioner notified at length in two of the most frequented Taverns in said Town of Scarborough, But no Person Ever appeared, nor Applied for aney redress, That while the officers were Indeviouring to Summon the witnesses to attend the Superior Court in this County June 1766. Seven windows in a Dwelling House belonging to Your Petitioner were broak and Distroyed. That in the month of Augt. following Your Petitioner Suffered the Loss of an Ax Stole out of his Pasture Suposed to have ben Taken by Sum of the riotous Party who Imploied them selves back in the woods to be out of the way of an Officer. That in the Night of the 4th March last the Dwelling House last mentioned (which had ben lately refitted) was attacked the Boards and Clapboards Tore off the Sealing beat in, and the Posts and Studds Cutt off and the House rendered Irepairable. That in the night of the fourteenth of May last being a few Days after the apprehending and Imprissoning one Silas Burbank upon an Inditement for the Riot, a Barn belonging to Your Petitioner of more then seventy foot Long and thirty wide Covered and fixed in the best manner togather with a Shedd of Eighty foot Long was burnt and Consumed with sum Hay and most of your Petitioners Utensils for Husbandry. And Two of your Petitioners best Calves Killd and Carried off at the same Time. That your Petitioner has ben at Great Trouble and Expence in Indeviouring to bring those Rioters to Justice that altho a Number were Indited at the Supr. Court in this County June 1766 and warrants against them Given to proper officers and those officers afterwards actualy in Company with Sum of those the warrants were against Yet the same have not ben Executed upon aney Except Burbank above named and not on him till he Grew so Bold as to use the Goalkeepers House as a Tavern, the reason assigned by the officers for not Executing the warrants when both togather were in Companey with Sum that were Indited, was, that they Did not think it safe and were actualy afraid to Execute the same. That During this time the Rioters Party have ben Sending off to Machias and other Places Such as might have ben made use of as Witnesses against them and Greatly Intimidating others So that the obtaining witnesses against them (all Circumstances Considered) must be attended with Great Difficulty if not Impossibility to your Petitioner. That for a Privat man to bring a Great number of Persons to Justice for such Dissorders as first origenated under a Notion of Publick Utility Committed in a Time of General Dissorder and Confusion while others who were alike Guilty were Exempt from Punishment by act of Government is a Burthen too Great and attended with too much Hazerd to be Effected by an Individual at this Time. That as it is Evident the Injuryes Your Petitioner has sustained is by a Detachment of the Spirit of Dissorder above mentioned the other Sufforers by which have ben Since Compensated. Your Petitioner thinks it an unhappiness and Misfortune peculer to him Selfe to be obliged Either to Sell Settdown by his Losses or Go through Such an ardous  undertaking to Repair them as appear more likely to render his Losses Double Such an undertaking as Even Government it Selfe has thought fit to Decline and Yet to be Taxed to the Compensation of others. That Notwithstanding your Petitioner has taken all possible pains to obtain the renewal of the obligations he Lost by the Riot by offering long Credit and Easey Payment, Yet the amount of the Sum that is neither paid nor renewed nor Can be Confided in to be paid renewed, or in aney wise made Good by the respective Debtors is £463/3/51/2 Exclusive of the Intrest on the same Since the Riot. A List whereof togather with the other articals of Loss Sustained by your Petitioner as above is herewith presented to Your Excellency and Honours.
       Which Losses and Damages togather with the Exposed Scituation of Your Petitioner Your Petitioner Humbly Supplicats Your Excellency and Honours to take under Your wise and Just Consideration, and that Your Excellency and Honours would be pleased to Compensate and make Good to Your Petitioner the Injureys he has Sustained from the Hands of those Riotus Persons as also that your Excellency and Honours would be pleased to Direct in Such wise with respect to any further Process against them, that the Intrest of your Petitioner may be Secured from any further Distruction at their Hands. All which Your Petitioner Humbly Submitts and Prays.
       
        Richd. King
        Scarborough Jany. 4th 1768
       
      